Name: Council Regulation (EEC) No 603/83 of 14 March 1983 on the organization of a sample survey of manpower in the spring of 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3 . 83 Official Journal of the European Communities No L 72/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 603/83 of 14 March 1983 on the organization of a sample survey of manpower in the spring of 1983 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas, in order to carry out the tasks which are assigned to it by the Treaty, and in particular Articles 2, 117, 118 , 122 and 123 thereof, the Commission must know the situation and developments in employ ­ ment and unemployment ; Whereas the statistical information available in each of the Member States does not provide a suitable basis for comparison, particularly because of the differences between the laws, rules and administrative practices of the Member States on which these statistics are based ; Whereas, by reason of considerable changes in the field of employment and unemployment, it appears necessary to have statistics permitting valid compari ­ sons to be made between Member States ; Whereas the best method of ascertaining the level and the structure of employment and unemployment consists in carrying out harmonized and synchronized Community manpower sample surveys ; whereas only a repetition in 1983 of the surveys already carried out in 1968 , 1969 , 1970 , 1971 , 1973 , 1975, 1977, 1979 and 1981 will enable this information to be obtained, Article 2 This survey shall be carried out in each of the Member States in a sample of households residing in the terri ­ tory of those States at the time of the survey. The information shall be collected for each member of the households included in the sample . Article 3 The sample shall comprise between 60 000 and 100 000 households in the Federal Republic of Germany, France, Italy and the United Kingdom, between 30 000 and 50 000 in Belgium, Greece, the Netherlands and Ireland, between 30 000 and 40 000 in Denmark and about 10 000 in Luxembourg. Article 4 The survey shall cover : (a) the individual characteristics of all members of the households questioned ; (b) the occupational activity of these persons (status, type of activity, hours of work, etc .) at the time of the survey and one year prior to it ; (c) attempts to find work, taking into account the type of employment sought, the circumstances and length of time spent seeking work ; (d) participation in training courses ; (e) work previously done by unemployed persons of working age . Article 5 The information shall be gathered by the statistical services of the Member States on the basis of a list of questions drawn up by the Commission in cooperation with the said services . The Commission shall determine, in collaboration with those services, the technical details of the survey. It shall also establish , under the same conditions, the starting and closing dates of the survey and the dead ­ lines for transmission of the results . HAS ADOPTED THIS REGULATION : Article 1 In the spring of 1983 , the Commission shall undertake a manpower survey based on a sample of households in each of the Member States . No L 72/2 Official Journal of the European Communities 18 . 3 . 83 Article 6 The statistical services of the Member States shall check the answers collected . They shall forward to the Commission the results of the survey for each person questioned, who shall remain anonymous . The Member States shall take appropriate measures : (a) to ensure that the information requested is furnished truthfully and in its entirety within the period specified ; (b) against any infringement of the obligation under the first paragraph to preserve the confidentiality of the information gathered . Article 8 For the conduct of this survey, the Member States shall received a flat-rate amount of 3,84 ECU per household questioned . This amount shall be set off against the appropriations provided for this purpose in the budget of the European Communities . Article 7 The individual items of information provided in the context of the survey may be used for statistical purposes only. They may not be used for fiscal or other purposes and may not be communicated to third parties. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1983 . For the Council The President H.-W. LAUTENSCHLAGER